—Appeal from a decision of the Workers’ Compensation Board, filed November 27, 1995, which ruled that claimant had given timely notice of injury and awarded workers’ compensation benefits.
On March 29, 1993, claimant fell on her back and neck on a snow covered sidewalk in front of her employer’s premises as she arrived at work. Despite some pain, claimant did not seek medical attention and continued to work until June 2, 1993, when severe back pain rendered her unable to stand or to engage in work. At that time, claimant submitted a written request for disability benefits which informed the employer, for the first time, that she had sustained a work-related injury. Claimant thereafter submitted a written notice of her injury and claim for workers’ compensation benefits to the employer on August 31, 1993, well beyond the 30-day notification period set forth in Workers’ Compensation Law § 18. Substantial evi*603dence supports the Workers’ Compensation Board’s decision which excused claimant’s failure to file a timely notice on the ground that she had notified her employer as soon as she realized the severity of her injury (see, Matter of Peters v Putnam Hosp. Ctr., 146 AD2d 834, 835; Matter of McEnaney v Memorial Hosp., 80 AD2d 689, lv denied 53 NY2d 606). Contrary to the contention raised on appeal, the Board’s decision to excuse claimant’s late notice was not dependent upon the possibility of prejudice to the employer (see, Matter of Voight v Rochester Prods. Div., GMC, 125 AD2d 799, 801). Inasmuch as the Board’s decision is supported by the record, it will not be disturbed (see, id.).
Cardona, P. J., Mikoll, White, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.